Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.      Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2001-0107067 Kim et al. (the machine English translation thereof provided herewith being referenced below) in view of Kim et al., “Characterization of Anti-Adhesion Properties of Alginate/Polyethylene Oxide Film to Reduce Postsurgical Peritoneal Adhesions”, Science of Advanced Materials, 2017, Vol. 9, No. 9,  pages 1669-1677.

KR 2001-0107067 Kim et al. is referenced as “Kim (KR 2001-0107067)” below.  

The secondary Kim reference is referenced as “Kim” below.

Regarding claim 1:

Kim (KR 2001-0107067) discloses an adhesion prevention composition containing water, polyethylene oxide, and alginate in amounts of 73.5-99.0 weight%, 0-2.5 weight%, and 1.0-15 weight% respectively.  See  Kim (KR 2001-0107067), the abstract, 
Kim (KR 2001-0107067), page 4, lines 22-24 exemplifies 1 gram of alginate, 1 gram of polyethylene glycol, i.e. polyethylene oxide, and 98 g of water.  This composition falls within the scope of the instant claims except that distilled water is not specified.  

It is clear, from Kim (KR 2001-0107067), page 3, lines 4 and 17, particularly the recitations of “alginic acid (Alginate)” and the fact that the alginic acid of  Kim (KR 2001-0107067) dissolves in water, that the references to “alginic acid” in Kim (KR 2001-0107067)  reference the alginate salts thereof because the non-salt form is not “Alginate” and is not expected to be dissolved in water.  See Kim (KR 2001-0107067), page 4, lines 22-24, particularly noting “are dissolved in water”.         

Kim (KR 2001-0107067) does not disclose their water as being distilled.

Kim discloses using distilled water in similar aqueous alginate/PEO compositions for reduction of adhesions.  See Kim, the entire document and page 1670, second column lines 3-5.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed distilled water as the water of Kim (KR 2001-0107067) because the compositions of Kim (KR 2001-0107067) are used in medical treatments disclosed therein, purity of ingredients is necessary to prevent contamination, Kim shows the use of distilled water to be conventional in similar aqueous alginate/polyethylene oxide compositions for similar uses, and the properties Kim obtains from using their distilled water would have been expected in the compositions of Kim (KR 2001-0107067), including the properties explicitly disclosed by Kim and the properties inherent to the compositions of Kim.


Regarding claim 2:

Kim (KR 2001-0107067) does not specify or exemplify the ratios of the instant claim 2.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the instantly claimed ratios of alginate and polyethylene oxide in the compositions of Kim (KR 2001-0107067) because the upper amounts of polyethylene glycol and the lower amounts of alginate of Kim (KR 2001-0107067) include ratios thereof that fall within the scope of the instant claim 2 and such compositions of Kim (KR 2001-0107067) would have been expected to have the properties of the compositions of Kim (KR 2001-0107067), including the properties explicitly disclosed by Kim (KR 2001-0107067) and the properties inherent to the compositions of Kim (KR 2001-0107067).

3.      Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art considered does not disclose the particulars of the instant claims 3-7 and provides no proper basis to modify the closest prior art seen by the examiner, e.g. the Kim references cited above, into the inventions of the instant claims 3-7.

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762